In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Brookhaven, dated February 7, 2001, which denied their application for area variances, the petitioners appeal from a judgment of the Supreme Court, Suffolk County (Catterson, J.), entered October 23, 2001, which granted the respondents’ motion to dismiss the proceeding and denied their cross motion for an extension of time to serve the respondents pursuant to CPLR 306-b.
Ordered that the judgment is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the petitioners’ motion to extend the time in which to serve the respondents pursuant to CPLR 306-b in the interest of justice, despite the expiration of the statute of limitations. The record demonstrates a lack of diligence in effecting service and the failure to demonstrate the existence of a meritorious claim (see Leader v Maroney, Ponzini & Spencer, 97 NY2d 95, 105-106; see Rihal v Kirchhoff, 291 AD2d 548). Altman, J.P., Goldstein, McGinity and Mastro, JJ., concur.